Citation Nr: 0521647	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  98-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for limitation of motion 
of the lumbar spine, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1974 until 
December 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Des Moines, Iowa.

This matter was previously before the Board in July 2002 and 
January 2004.  On those occasions, remands were ordered to 
accomplish additional development.  

The July 2002 remand was ordered because the RO had not 
issued a statement of the case in response to the veteran's 
April 2002 notice of disagreement pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).  Per the Board's instructions, 
the RO issued a statement of the case in November 2002.  In 
such correspondence, the veteran was informed as to the steps 
necessary to perfect his appeal.  Additionally, a September 
2003 letter from the Board again apprised the veteran of the 
need to submit a substantive appeal.  

Despite the notice described above, a substantive appeal was 
never timely filed by the veteran.  However, the Board finds 
that subsequent VA communications, including the January 2004 
Board remand, created justifiable reliance on the part of the 
veteran that VA would continue with the adjudication of his 
appeal.  Indeed, such reliance caused the veteran to report 
for a February 2005 VA examination in conjunction with his 
appeal.  

Due to the circumstances presented in this case, the Board 
finds that dismissal of the veteran's appeal is not 
appropriate.  Rather, appellate consideration of the 
veteran's claim will proceed, as the veteran has reasonably 
come to expect based on VA's representations.  


FINDINGS OF FACT

The veteran's limitation of motion of the lumbar spine is 
manifested by complaints of pain; objectively, limitation of 
motion was not more than mild, with a combined thoracolumbar 
range exceeding 220 degrees.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for limitation of motion of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5292 (in effect prior to September 26, 2003); 
38 C.F.R. § 4.71, Diagnostic Code 5242 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in May 2003, March 2004 and June 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claim.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to the 
issuance of appropriate VCAA notice.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of private and VA post service 
treatment and examination.  Additionally, the veteran's 
statements in support of his claim are of record.  The Board 
has carefully reviewed such  statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Procedural background

The veteran was initially granted service connection for 
limitation of motion of the lumbar spine in a November 1998 
rating action.  At that time, a 10 percent evaluation was 
assigned, effective June 1997.  The veteran did not appeal 
that determination.

In an April 2001 rating decision, the RO considered and 
denied an increased evaluation for the veteran's service-
connected lumbar spine disability.  The rating decision noted 
that the claim was not currently under appeal, but was 
considered based on evidence received in connection with 
other issues on appeal at that time.  Specifically, the 
evidence prompting consideration of the lumbar spine 
disability was a VA examination dated February 11, 2000.  The 
Board will therefore consider that date to be the date of 
claim.

Factual background

The veteran was examined by VA in October 1997.  At that 
time, no spinal abnormality was observed.  There was no 
scoliosis or kyphosis, and no loss of lordosis.  He had 
flexion of the lumbar spine to 60 degrees and extension to 30 
degrees.  He had lateral bending to 30 degrees bilaterally.  
He had right lateral rotation to 45 degrees and left lateral 
rotation to 35 degrees.  Straight leg raising on both sides 
was to 75-80 degrees.  He could walk on tiptoe and heel and 
he could bend to within 3-4 inches from touching the toes.  
X-rays showed mild spur formation at the L2-3 level 
anteriorly and no disk space narrowing was observed higher 
up.  There was possible minimal disc space narrowing at5 the 
L5-S1 level.  The examiner also noted minimal evidence of 
diminished sensation in the L5-S1 distribution in the left 
lower leg and foot area.  There was no definite evidence of 
any weakness as far as motor functions or reflexes were 
concerned. 

The veteran was again examined by VA in February 2000.  At 
that time, he reported intermittent back pain, usually 
associated with an increased work schedule or with bad 
weather.  He denied bowel or bladder problems but reported 
intermittent numbness below the knee and at the ankle on the 
left side.  

In part due to his service-connected lumbar disability, the 
veteran had difficulty climbing stairs.  He could not play 
sports or participate in outdoor activities.  He expressed 
disappointment at not being able to camp with his son.  
Overall, he reported about a 30 percent decrease in his 
normal activity.  

Regarding treatment, the veteran took two to three Motrin per 
day, at a dose of 600 mg.  

The objective examination focused on neurological 
symptomatology.  Cranial nerve examination was unremarkable.  
Muscle strength in the upper extremities was 5/5/ and muscle 
strength in the lower extremities was also 5/5 except for the 
left hip flexors and left knee extensors which were both 
approximately 5-/5.  There was a little weakness on plantar 
flexion of the left foot, which the examiner rated as 4+/5.  
Muscle bulk and tone were unremarkable.  The veteran's muscle 
stretch reflexes were 2+ and symmetric.  Sensory examination 
was intact to light touch, vibration, position and 
temperature.  There was a somewhat decreased pinprick on the 
lateral aspect of the left ankle and calf.  Cerebellar 
function tests were normal, as was straight leg raise.  His 
stance, Romberg, tandem and heel walking were all normal.  
Toe walking on the left leg caused some difficulty.  

The examination report also listed the results of a recent 
EMG examination.  That study showed abnormality due to 
membrane irritability in the left lumbosacral paraspinals at 
L5, S1.  Additionally, peroneal motor studies showed 
borderline distal latencies with slow conduction in the leg 
segment and prominent demyelination.  

Following the February 2000 VA examination, the veteran was 
diagnosed with a left peroneal nerve injury, presenting 
clinically with left plantar flexion weakness and left 
lateral ankle and calf numbness which was most likely related 
to the veteran's history of a femoral fracture.  

A February 2000 MRI revealed a diffuse disc bulge indenting 
the anterior aspect of the dural sac.  There was also facet 
arthropathy present with small posteriorly projecting 
osteophytic spurs.  The neural foramen were narrowed but were 
otherwise patent.  

The veteran was again examined in February 2005.  At that 
time, he reported low back pain, initially centered in the 
tailbone and did not radiate.  The veteran denied any 
limitation of function due to pain.  He further denied 
limited motion with repetitive use of the back.    He rated 
his back pain as 3 out of 10 in intensity, on average.  At 
its worst, the veteran's back pain was an 8 out of 10 during 
flare-up.  Such flare-ups usually occurred after driving, 
heavy lifting or bending forward for more than 20 minutes at 
a time.  During a flare-up, he had a 75 percent limitation in 
motion of the low back.  He could not drive or walk for more 
than 20 feet on such occasions.  His flare-ups lasted 
approximately four hours and occurred about once a month.  
The veteran took ibuprofen for pain.

Regarding daily activity, the veteran indicated that he used 
a cane for ambulation about 60 percent of the time, and 
especially when walking on uneven ground.  The use of the 
cane related more to a left leg disability, but the veteran 
did state that his back pain contributed to it.  He denied 
the use of a back brace.  On average days, the veteran was 
able to walk up to a mile.  The veteran was able to eat, 
groom, bathe, toilet, and dress without any difficulty from 
his low back.  He was able to lift up to 50 pounds and could 
carry up to 30 pounds.  He was also able to stand for up to 
two hours and sit for up to an hour before experiencing low 
back pain.  

Occupationally, the veteran had generally worked as a 
carpenter. However, the veteran stated that he was no longer 
able to perform any work as a result of his service-connected 
low back and left leg disabilities.  He most recently worked 
as a truck driver.  He was fired after being involved in an 
accident.  The veteran explained that the accident occurred 
due to his inability to drive a clutch as a result of his 
service-connected left leg disability.  

Upon physical examination, the curvature of the thoracic 
spine was normal.  The curvature of the lumbar spine showed a 
mild loss of lordosis.  There was no scoliosis present.  
There was no tenderness to palpation of the thoracic 
paraspinal muscles.  There was diffuse mild tenderness during 
palpation of the lower lumbar paraspinal muscles.  There was 
no tenderness to palpation over the thoracolumbar spine.  No 
trigger points were palpated.  Also, no spinal deformities 
were palpated.  There was mild spasm of the lower paraspinal 
lumbar musculature with mild guarding.  No thoracic or lumbar 
area scars were seen.  There was no sacroiliac tenderness to 
palpation, but there was mild coccygeal tenderness.  Non-
organic (Waddell's) signs were negative.  The veteran was 
able to easily sit up from a lying position using abdominal 
rectus muscles without a log-roll maneuver.  

The veteran's range of motion of the thoracolumbar spine was 
as follows: flexion to 70 degrees; extension to 32 degrees; 
right lateral flexion to 30 degrees; left lateral flexion to 
34 degrees; right rotation to 32 degrees; and left rotation 
to 30 degrees.  
The spine was painful in forward flexion in the last 5 
degrees of motion.  There was no pain at any other part of 
the examination.  There was no difference between active and 
passive ranges of motion and no loss of spinal motion due to 
weakness, incoordination or fatigue.  There was normal spinal 
rhythm with a smooth motion free of halting.  There was no 
ankylosis.   

Neurologically, the veteran's seated straight leg raise was 
limited on the right at 80 degrees and at 78 degrees on the 
left, both by hamstring tightness.  Lying straight leg raise 
was limited on the right at 76 degrees and on the left at 75 
degrees by midline low back without radiation into the legs.  

Further neurological findings reveal 5/5 muscle strength in 
all muscle groups on the right lower extremity.  Muscle 
strength of 5/5 was also found as to the left leg, except for 
left hip and knee, which was 5-/5.  Sensation was intact to 
all modalities.  Reflex testing showed 2+ knee jerks and 2+ 
ankle jerks with no clonus.  The veteran had normal heel-
knee-shin coordination.  There was no atrophy in the thigh 10 
cm. above the superior patella, nor was there atrophy at the 
maximal circumference of the calf.  The veteran's toes were 
downgoing on the Babinski test.  

Regarding gait and station, the veteran had normal gait 
without circumduction.  His gait was non-antalgic.  He was 
able to stand on the toes of either foot for five seconds.  
The veteran had a normal toe walk, heel walk and tandem walk.  
Romberg test was negative.  The veteran did not use a cane, 
braces or other assistive devices.     
   
In closing, the VA examiner noted that an MRI of record 
showed a small L4, L5 disc bulge.  However, he found no 
indication that such bulge was symptomatic, noting that such 
bulges were common in the veteran's age group.  The examiner 
further expressed that the veteran had no neurological 
abnormalities related to his low back disability.  In fact, 
he concluded by stating that there were no detectable 
neurologic deficits on examination.  

Analysis

The veteran is presently assigned a 10 percent evaluation for 
limitation of motion of the lumbar spine.  At the outset, it 
is observed that the schedular criteria for rating 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

In determining whether to analyze the instant claim under the 
criteria for intervetebral disc syndrome, it is noted that a 
February 2000 MRI study showed a disc bulge at L4, L5.  
Additionally, an EMG study of the left paraspinal muscles 
conducted in February 2000 revealed abnormal findings, which 
were attributed to disc disease.  However, the veteran's 
neurological symptoms, which affect his left lower extremity, 
have been attributed to a peroneal nerve injury associated 
with his service-connected left knee disability.  In fact, 
the veteran is currently assigned a 10 percent evaluation for 
such neurological symptoms pursuant to Diagnostic Code 8524.  

With regard to the above, it is noted that except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, unless the conditions constitute the 
same disability or the same manifestation.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 
(2004) [ the evaluation of the same disability under various 
diagnoses is to be avoided].  The critical inquiry in making 
such a determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

Here, the veteran's neurological symptoms of the left lower 
extremity have been etiologically related to his service-
connected left knee disability.  No additional, non-
overlapping neurological symptoms have been attributed to his 
lumbar disability.  In fact, the VA examiner in February 2005 
found the veteran's disc bulges to be asymptomatic.  At that 
time, he concluded that the veteran had no neurological 
abnormalities related to his low back disability. 

Based on the foregoing, the Board concludes that analysis of 
the present claim under the provisions relating to 
intervertebral disc syndrome is not appropriate.  While the 
veteran does have disc disease, this has not been shown to 
have caused any neurological symptomatology separate and 
distinct from that of his left knee disability, for which he 
is already being compensated.  Essentially, consideration of 
intervertebral disc syndrome under the circumstances of this 
case would be constitute impermissible pyramiding.  38 C.F.R. 
§ 4.14.  

Having eliminated from consideration the schedular criteria 
pertaining to intervertebral disc syndrome, the Board need 
only analyze the law as in effect prior to and as of 
September 26, 2003.  

The Board will first consider the veteran's increased rating 
request on the basis of the rating schedule as in effect 
prior to September 26, 2003.  Again, during this period, the 
veteran's limitation of motion of the lumbar spine was 
evaluated pursuant to Diagnostic Code 5292.  That Code 
section provides a 10 percent disability rating for slight 
limitation of motion.  A 20 percent evaluation is assigned 
where the evidence demonstrates moderate limitation of 
motion.  Finally, a 40 percent rating is for application 
where there is severe limitation of lumbar motion.  

The Board has reviewed the objective evidence of record and 
finds no basis for an increased rating under Diagnostic Code 
5292 during the period in question.  Indeed, upon VA 
examination in October 1997, the veteran had flexion of the 
lumbar spine to 60 degrees and extension to 30 degrees.  He 
had lateral bending to 30 degrees bilaterally.  He had right 
lateral rotation to 45 degrees and left lateral rotation to 
35 degrees.  The Board concludes that such findings are 
consistent with the presently assigned 10 percent evaluation 
for mild limitation of motion under Diagnostic Code 5292.  

In deciding that the veteran's 10 percent evaluation for 
limitation of motion under Diagnostic Code 5292 is 
appropriate, the Board has considered additional functional 
limitation due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this vein, the veteran's repeated complaints of pain are 
noted.  Specifically, the veteran reported back pain rated as 
a 3 out of 10 in intensity, on average.  Such pain increased 
to an 8 out of 10 during flare-up, which occurred about once 
a month with excessive activity such as driving, heavy 
lifting or bending forward for more than 20 minutes at a 
time.  The Board also acknowledges the veteran's statements, 
made upon VA examination in February 2000, that his service-
connected lumbar disability made it difficult to climb 
stairs.  He also could not play sports or participate in 
outdoor activities, such as camping with his son.  Overall, 
he reported about a 30 percent decrease in his normal 
activity.  Furthermore, the Board acknowledges the veteran's 
daily use of medication to alleviate his pain symptoms of the 
low back.

Despite the subjective complaints as described above, the VA 
examination in October 1997 did not indicate any pain on 
movement, or any weakness or fatigability.  Indeed, the 
examination report showed that he could walk on tiptoe and 
heel and that he could bend to within 3-4 inches from 
touching the toes.  Moreover, upon subsequent VA examination 
in February 2000, his stance, Romberg, tandem and heel 
walking were all normal.  Toe walking on the left leg did 
cause some difficulty, but the overall evidence reflects only 
mild functional limitation as a result of his service-
connected lumbar disability and as a result DeLuca 
considerations do not allow for an increased rating here.  
Moreover, while the Board is cognizant of the veteran's 
increased symptomatology upon flare-up, such exacerbations 
have not been shown to occur with sufficient frequency to 
justify a higher rating on that basis alone.

Having concluded that a higher rating is not for application 
under Diagnostic Code 5292, the Board has considered 
alternate Code sections.  One potentially applicable Code 
section is 5295, for lumbosacral strain.  Prior to September 
26, 2003, that Code section afforded a 20 percent evaluation 
where there is evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  However, the evidence does not reflect 
that such criteria have been satisfied.  For example, there 
is no showing of muscle spasm prior to September 26, 2003.  

The Board finds no other relevant Code sections under which 
to rate the veteran's limitation of motion of the lumbar 
spine prior to September 26, 2003.  Indeed, there is no 
showing of vertebral fracture, precluding evaluation under 
Diagnostic Code 5285.   There is also no showing of 
ankylosis, precluding evaluation under Diagnostic codes 5286 
and 5289.  

The Board will now consider whether the new General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula), effective September 26, 2003, can serve as a 
basis for a higher rating for the veteran's limitation of 
motion of the lumbar spine.

Under the General Rating Formula, a 10 percent rating is 
warranted where forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or, 
where the combined range of motion of the thoracolumbar spine 
is greater than 120 degrees but not greater than 235 degrees; 
or, where there is evidence of muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  

In order to achieve a 20 percent evaluation under the General 
Rating Formula, the evidence must demonstrate the following: 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or, where the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or, where there is evidence of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Here, VA examination in February 2005 fails to establish 
limitation of motion within the ranges specified above.  
Indeed, the veteran had forward flexion to 70 degrees, and 
his combined range of motion exceeded 220 degrees.  
Additionally, while that examination did reveal muscle spasm, 
it was found to be mild and was not shown to affect the 
veteran's gait or spinal contour.  To the contrary, the 
veteran had normal gait without circumduction, and could toe 
walk, heel walk and tandem walk normally.  Moreover, while 
the curvature of the lumbar spine showed a mild loss of 
lordosis, there was no scoliosis present.  

Based on the foregoing, the Board determines that the 
veteran's disability picture with respect to his lumbar spine 
is most nearly approximated by the presently assigned 10 
percent evaluation and that a higher rating is not warranted 
under the revised diagnostic criteria effective September 26, 
2003.  In so finding, the Board has considered additional 
functional limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, the objective evidence does not establish additional 
functional limitation.  Indeed, at the February  2005 VA 
examination the veteran's range of lumbar motion was without 
pain except as to the last 5 degrees of motion.  Moreover, 
the veteran was able to stand on the toes of either foot for 
five seconds.  Again, he had a normal toe walk, heel walk and 
tandem walk.  Furthermore, he did not use a cane, braces or 
other assistive devices.     
   
In conclusion, the veteran's 10 percent rating for limitation 
of motion of the lumbar spine is appropriate for the entirety 
of the appeal period and there is no basis for a higher 
evaluation.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
limitation of motion of the lumbar spine has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.


ORDER

A disability evaluation in excess of 10 percent for 
limitation of motion of the lumbar spine is denied. 




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


